 

EXHIBIT 10.3

Execution Version

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 16, 2019, by
and among Applied DNA Sciences, Inc., a Delaware corporation, with headquarters
located at 50 Health Sciences Drive, Stony Brook, New York 11790 (the
“Company”), and the investor listed on the Schedule of Buyers attached hereto
(the “Buyer”).

 

WHEREAS:

 

A.           The Company and the Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.           The Company has authorized a new series of secured convertible
notes of the Company which notes shall be convertible into the Company’s common
stock, $0.001 par value per share (the “Common Stock”), all in accordance with
the terms of the Notes (as defined below).

 

C.           The Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, that principal amount of the
Notes, in substantially the form attached hereto as Exhibit A (the “Notes”), set
forth opposite the Buyer’s name in column (3) on the Schedule of Buyers attached
hereto. The Notes will be one of an issue of senior secured convertible notes of
the Company previously issued pursuant to those certain securities purchase
agreements dated August 31, 2018 and November 28, 2018, respectively, by and
among the parties thereto (such other secured convertible notes, the “Other
Notes” and collectively with the Notes, the “Company Notes”).  

 

D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement) under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

E.           The Common Stock issued upon the conversion of the Notes shall be
known as the “Conversion Shares.”

 

F.           The Notes and the Conversion Shares are collectively referred to
herein as the “Securities.”

 

G.           The Notes will be secured by a security interest in substantially
all of the assets of the Company, as evidenced by the security agreement,
substantially in the form attached hereto as Exhibit C (the “Security
Document”), which shall be executed within five (5) Business Days of the
Closing.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.            PURCHASE AND SALE OF NOTES. 

 

(a)          Purchase of Notes.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to the Buyer, and the Buyer agrees to purchase from the Company on the
applicable Closing Date (as defined below), a principal amount of Notes as is
set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
(the “Closing”).  

 

In addition, the Buyer and/or its affiliated designees (“Buyer Affiliates”)
shall have the option to purchase (the “Option”) from the Company up to
$1,500,000 of additional Notes with the same terms, conditions and price as the
Notes purchased on the Closing Date (the “Additional Notes”) on or before the
90th day following the Closing, by written notice from the Buyer to the Company
(the “Option Notice”), provided that, the Company shall have the right to refuse
the exercise of the Option by the Buyer or Buyer Affiliates for any amounts
greater than $500,000 in the event the Company does not need additional funding
by providing written notice of such refusal to the Buyer and/or Buyer Affiliates
within three business days following the receipt of the Option Notice.  The
Option Notice shall set forth the aggregate principal amount of Additional Notes
as to which the Option is being exercised and the date and time when the
Additional Notes shall be delivered.  Any such Option Notice shall be given at
least five business days prior to the date and time of delivery specified
therein.

 

 

 

 

(b)          Closing.  The Closing shall occur on the applicable Closing Date
(as defined below) at the offices of Pepper Hamilton LLP, 620 Eighth Avenue, New
York, NY 10018.

 

(c)          Purchase Price.  The purchase price for the Buyer of the Notes at
the Closing shall be the amount set forth opposite such Buyer’s name in column
(4) of the Schedule of Buyers (the “Purchase Price”).

 

(d)          Closing Date.  The date and time of each Closing (each, a “Closing
Date”) shall be mutually agreed by the Company and the Buyer after notification
of satisfaction (or waiver) of the conditions to the Closing set forth in
Sections 6 and 7 below.

 

(e)          Delivery and Payment.  On or prior to the Closing Date, the Buyer
shall pay its Purchase Price for the Notes to be issued and sold to the Buyer at
the Closing by check or wire transfer of immediately available funds to such
account or accounts of the Company as the Company shall specify, and the Company
shall deliver to such Buyer, the Notes (in the principal amounts as such Buyer
shall request) which such Buyer is then purchasing duly executed on behalf of
the Company and registered in the name of such Buyer or its designee.

 

2.            BUYER’S REPRESENTATIONS AND WARRANTIES. 

 

The Buyer represents and warrants that:

 

(a)          No Public Sale or Distribution.  Such Buyer is (i) acquiring the
Notes and (ii) upon conversion of the Notes will acquire the Conversion Shares
issuable upon conversion of the Notes, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act.
Except as previously disclosed to the Company in writing, such Buyer (i) does
not presently have any agreement or understanding, directly or indirectly, with
any Person (defined as any individual, limited liability company, partnership,
joint venture, corporation, trust, unincorporated organization, government or
any department or agency thereof) to distribute any of the Securities, and (ii)
is not a broker-dealer registered with the SEC under the Securities Exchange Act
of 1934, as amended (the “1934 Act”), or any entity engaged in the business that
would require it to be so registered as a broker-dealer.

 

(b)          Accredited Investor Status.  Such Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.

 

(c)          Reliance on Exemptions.  Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(d)          Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities,
which have been requested by such Buyer.  Such Buyer and its advisors, if any,
have reviewed a copy of the Company’s most recent Annual Report on Form 10-K
(including any risk factors), Quarterly Reports on Form 10-Q (including any risk
factors), Proxy Statements on Form Def 14A and current reports on Form
8-K.  Such Buyer and its advisors, if any, have been afforded the opportunity to
ask questions of the Company.  Such Buyer understands that its investment in the
Securities involves a high degree of risk.  Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the
Securities.  

 

(e)          No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. Any statement to the contrary is unlawful.

 

 -2- 

 

 

(f)          Legends.  Such Buyer understands that the certificates or other
instruments representing the Securities have been issued pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth below, the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.

 

Certificates evidencing Securities shall not be required to contain the legend
set forth above or any other legend (i) while a registration statement covering
the resale of such Securities is effective under the 1933 Act, (ii) following
any sale of such Securities pursuant to Rule 144 (assuming the transferor is not
an affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 (provided that Buyer provides the Company
with reasonable assurances that such Securities are eligible for sale,
assignment or transfer under Rule 144), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that Buyer
provides the Company with an opinion of counsel to Buyer from reputable counsel
to the effect that such sale, assignment or transfer of the Securities may be
made without registration under the applicable requirements of the 1933 Act or
(v) if such legend is not required under applicable requirements of the 1933 Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC).

 

If a legend is not required pursuant to the foregoing, the Company shall no
later than two (2) Business Days following the delivery by the Buyer to the
Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from the Buyer as may be required above in this Section 2(f), as directed by the
Buyer, either: (A) provided that the Company’s transfer agent is participating
in the DTC Fast Automated Securities Transfer Program and such Securities are
Conversion Shares, credit the aggregate number of shares of Common Stock to
which the Buyer shall be entitled to the Buyer’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program or the Securities are not shares of Common Stock,
issue and deliver (via reputable overnight courier) to the Buyer, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of the Buyer or its designee.

 

(g)          Validity; Enforcement.  This Agreement, the Registration Rights
Agreement and the Security Document to which such Buyer is a party have been
duly and validly authorized, executed and delivered on behalf of such Buyer and
shall constitute the legal, valid and binding obligations of such Buyer
enforceable against such Buyer in accordance with their respective terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(h)          Residency.  Such Buyer is a resident of that jurisdiction specified
below its address on the Schedule of Buyers.

 

(i)          Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, as defined below, any
valid right, interest or claim against or upon the Company for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding with a placement agent entered into by or on behalf of such Buyer.

 

 -3- 

 

 

(j)          Confidentiality Prior To The Date Hereof.  Other than to other
Persons party to this Agreement, such Buyer has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(k)          Sold to Various Buyers. Such Buyer understands that the Notes (i)
may be sold to various buyers in one or more Closings, (ii) will generally be
for a term of three years but may have varying maturity dates, (iii) may be
purchased by officers and directors of the Company, (iv) regardless of issue or
sale date, will be secured on a pari passu basis by the same Security Document,
and the perfection of any related security interest is not required to occur
until 30 days after the first Closing Date and (v) may be issued in a principal
amount of up to $5,500,000. In addition, Buyer understands that a majority of
the principal amount of the Notes outstanding prior to the date hereof have been
purchased by the Chief Executive Officer of the Company (the “CEO”).  Buyer also
understands that so long as the principal amount of the Company Notes does not
exceed $5,500,000 the Company may offer and sale additional Company Notes to
existing holders or new investors without such Buyer’s prior consent or
approval.  Further, Buyer understands that an affirmative vote of the holders of
at least 70% of the outstanding principal of the Company Notes are required to
direct the approval of amendments to the Transaction Documents and to control
the demand rights granted pursuant to the Registration Rights Agreement, an
affirmative vote of holders of at least 50% of the outstanding principal of the
Company Notes are required to direct the actions of the Collateral Agent and an
affirmative vote of at least 30% of the outstanding principal of the Company
Notes is required to call an Event of Default (as defined in the Company Notes).

 

(l)          Buyer Affiliates.  In the event a Buyer Affiliate exercises the
Option to purchase any Additional Notes, the Buyer hereby represents and
warrants to the Company as of the date hereof and covenants and agrees from and
after the date hereof that the Buyer will cause any such Buyer Affiliate to
provide written confirmation to the Company that such Buyer Affiliate represents
and warrants to the Company to the same extent of the representations and
warranties contained in this Section 2 and further agree that such Buyer
Affiliate is bound by the terms of this Agreement to the same extent as if it
were a party hereto.

 

3.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 

 

The Company represents and warrants to the Buyer as of the date hereof that:

 

(a)          Organization and Qualification.  The Company is duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is formed, and has the requisite power and authorization to own its properties
and to carry on its business as now being conducted.

 

(b)          Authorization; Enforcement; Validity.  The Company and its
Subsidiaries each has the corporate power and authority to enter into and
perform its obligations under this Agreement, the Notes, the Registration Rights
Agreement, the Security Document, the Transfer Agent Instructions (substantially
in the Form of Exhibit D) to which it is a party, and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of the Transaction Documents by the Company
and its Subsidiaries and the consummation by the Company and its Subsidiaries of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the Notes, the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion of the Notes, and the granting of a
security interest in the Collateral (as defined in the Security Document), have
been duly authorized by the Company’s and such Subsidiaries’ respective Board of
Directors and no further consent, or authorization is required by the Company,
such Subsidiaries, their respective Board of Directors or their respective
stockholders.  This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company and such Subsidiaries, and constitute the
legal, valid and binding obligations of the Company and such Subsidiaries,
enforceable against the Company and such Subsidiaries in accordance with their
respective terms, except (i) the perfection of any security interest required by
the Security Document need not occur until 45 days after the first Closing Date
and (ii) as such enforceability may be limited by general principles of equity
or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

 -4- 

 

 

(c)          Issuance of Securities.  The issuance of the Notes are duly
authorized and are free from all taxes, liens and charges with respect to the
issue thereof.  As of the Closing, 660,000 shares of Common Stock shall have
been duly authorized and reserved for issuance which equals 100% of the maximum
number of shares Common Stock issuable upon conversion of the Notes.  Upon
conversion in accordance with the Notes, the Conversion Shares will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common
Stock.  Subject to the accuracy of the representations made by the Buyer in
Section 2, the offer and issuance by the Company of the Securities is exempt
from registration under the 1933 Act.

 

(d)          No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries and the consummation
by the Company and its Subsidiaries of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Notes, the granting
of a security interest in the Collateral and reservation for issuance and
issuance of the Conversion Shares) will not (i) result in a violation of the
Certificate of Incorporation of the Company, as amended from time to time and as
in effect on the date hereof (the “Certificate of Incorporation”) or any
certificate or articles of incorporation, certificate of formation, any
certificate of designations or other charter document of any of its
Subsidiaries, or the Bylaws of the Company, as amended from time to time and as
in effect on the date hereof (the “Bylaws”), or any of its Subsidiaries or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of The NASDAQ Capital Market (the “Principal
Market”)) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations that would not, individually or in the
aggregate, have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated by this Agreement and the other Transaction Documents,
or on the authority or ability of the Company to perform its obligations under
the Transaction Documents.

 

(e)          Consents.  Except for the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, the filing with the SEC of a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents, the filing of the Form D with the SEC and for such filings as shall
be required under state securities or “blue sky” laws, and the filing of any
notice with the Financial Industry Regulatory Authority, neither the Company nor
any of its Subsidiaries is required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, which have not been or will not be obtained or effected
on or prior to the Closing Date, and the Company and its Subsidiaries have no
knowledge of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.

 

(f)          Material Assets of Subsidiaries.  Other than LineaRX, Inc., a
Delaware corporation and APDN (B.V.I.) Inc., a corporation organized under the
laws of the British Virgin Islands, no Subsidiary of the Company holds any
material assets of the Company.    

 

4.            COVENANTS. 

 

(a)          Reasonable Best Efforts.  Each party shall use its reasonable best
efforts timely to satisfy each of the covenants and conditions to be satisfied
by it as provided in Sections 6 and 7 of this Agreement.

 

 -5- 

 

 

(b)          Disclosure of Transactions and Other Material Information.  On or
before 8:30 a.m., New York City time, by the fourth (4th) Business Day following
the date of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules to this Agreement), the form of the Notes, the Registration Rights
Agreement and the Security Document) as exhibits to such filing (including all
attachments, the “8-K Filing”).  As used herein, “Business Day” means any day
other than Saturday, Sunday or other day on which commercial banks in The City
of New York are authorized or required by law to remain closed.

 

(c)          Reservation of Shares.  So long as the Buyer owns any Securities,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 100% of the number of shares
of Common Stock issuable upon conversion of the Notes then outstanding (without
taking into account any limitations on the conversion of the Notes set forth in
the Notes).

 

(d)          Collateral Agent.

 

(i)          Delaware Trust Company, a Delaware corporation (“Delaware Trust”)
is hereby appointed Collateral Agent under the Security Document and the Buyer
hereby authorizes Delaware Trust, in such capacity, to act as its agent in
accordance with the terms of the Security Document and this Agreement.  The
provisions of this Section 4(d) are solely for the benefit of the Buyer and the
Company and its Affiliates shall not have any rights as a third party
beneficiary of any of the provisions thereof.  In performing its functions and
duties under the Security Document and this Agreement, the Collateral Agent
shall act solely as an agent of the Buyer and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with the Company or any of its Affiliates.  The Collateral Agent shall be
obligated, and shall have the powers and rights, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in accordance with this Agreement and the
Security Document.  If any provision, duty, obligation or right under the
Security Document is in conflict with any provision, duty, obligation or right
under this Agreement then this Agreement shall control.  The Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein and in the Security Document and such powers as are incidental thereto.

 

(ii)         The Buyer irrevocably authorizes the Collateral Agent to take such
action on such Buyer’s behalf and to exercise such powers, rights and remedies
hereunder as are specifically delegated or granted to the Collateral Agent by
the terms of this Agreement and the Security Document, together with such
powers, rights and remedies as are reasonably incidental thereto.  The
Collateral Agent shall have only those duties and responsibilities that are
expressly specified herein and therein.  The Collateral Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees.  Notwithstanding any other provisions hereof or of any provision of
the Security Document, the Collateral Agent shall not have or be deemed to have
any fiduciary relationship with the Buyer or any other person or entity, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or the Security Document or
otherwise exist against the Collateral Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement or the
Security Document with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.

 

(iii)        The Collateral Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine, and may
assume the validity and accuracy of any statement or assertion contained in such
a writing or instrument and may assume that any person or entity purporting to
give any writing, notice, advice or instruction in connection with the
provisions hereof has been duly authorized to do so.  The Collateral Agent may
consult with counsel and shall be entitled to act, and shall be fully protected
in any action taken in good faith, in accordance with advice given by
counsel.  The Collateral Agent shall not be liable to the Company or any of its
Affiliates, or the Buyer for any recitals or warranties herein or in the
Security Document, nor for the effectiveness, enforceability, validity or due
execution of the Security Document or any other agreement, document or
instrument, nor to make any inquiry respecting the performance by any party of
their respective obligations thereunder.  Any such inquiry which may be made by
the Collateral Agent shall not obligate it to make any further inquiry or to
take any action.

 

 -6- 

 

 

(iv)        The Collateral Agent shall not be required to take any action which,
in the Collateral Agent’s sole and absolute judgment, could involve it in
expense or liability unless furnished with security and indemnity which it
deems, in its sole and absolute discretion, to be satisfactory.  In the event
the Collateral Agent receives conflicting instructions hereunder or under any of
the Security Document, the Collateral Agent shall be fully protected in
refraining from acting until such conflict is resolved to the satisfaction of
the Collateral Agent.  Neither the Collateral Agent nor any of its directors,
officers, employees or agents shall be liable, except for the Collateral Agent’s
bad faith, negligence or willful misconduct as finally determined by a court of
competent jurisdiction for any action taken or omitted under or in connection
with this Agreement, the Security Document or any other instrument or document
in connection herewith or therewith.

 

(v)         The Collateral Agent may resign or be removed by the holders of the
Company Notes (by an affirmative vote of the holders of at least 50% of the
outstanding principal of the Company Notes) as Collateral Agent hereunder at any
time upon at least thirty (30) days’ prior notice.  If the Collateral Agent at
any time shall resign, the holders of the Company Notes shall (by an affirmative
vote of the holders of at least 50% of the outstanding principal of the Company
Notes), within ten (10) days after such notice appoint a successor Collateral
Agent which shall thereupon become the Collateral Agent hereunder and under the
Security Document.  If no successor Collateral Agent shall have been so
appointed, and shall have accepted such appointment, within the above time frame
the retiring Collateral Agent may appoint a successor.  Upon the acceptance of
any appointment as Collateral Agent hereunder by a successor Collateral Agent,
such successor Collateral Agent shall be entitled to receive from the retiring
Collateral Agent such documents of transfer and assignment as such successor
Collateral Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations under this Agreement.  After the effective date of any
retiring Collateral Agent’s resignation hereunder as collateral agent, the
provisions of this section shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Collateral Agent under this Agreement.

 

(vi)        The Collateral Agent shall not be deemed to have knowledge or notice
of the occurrence of any default unless the Collateral Agent has received a copy
of a notice thereof from the Buyer referring to this Agreement and describing
such default.  In the event that the Collateral Agent receives such a notice,
the Collateral Agent shall promptly give notice thereof to the other holders of
the Company Notes and to the Company.  The Collateral Agent shall be permitted
to take such action with respect to any default as provided in this Agreement
and the Security Document.

 

(vii)       The Buyer, by its acceptance of the benefits hereof and of the
Security Document, agrees that it shall have no right individually to realize
upon any of the Collateral, it being understood and agreed by the Buyer that all
rights and remedies may be exercised solely by the Collateral Agent for the
benefit of the Buyer in accordance with the provisions of this Agreement and the
Security Document in the Collateral Agent’s sole and absolute discretion.

 

(viii)      Upon any payment or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to its creditors
upon any dissolution or winding-up or total or partial liquidation or
reorganization of the Company, whether voluntary or involuntary or in
bankruptcy, insolvency, receivership or other proceedings including, without
limitation, all amounts received by the Collateral Agent on behalf of the Buyer,
or received by the Buyer, shall be paid by the Company in accordance with its
outstanding Secured Obligations (as defined in the Security Document) to the
Buyer in accordance with clause (xi) below.  Any and all amounts referred to in
this clause (viii) or any other amounts or proceeds of collateral received by
the Buyer (x) shall be held in trust for the benefit of all of the holders of
the Company Notes, (y) shall be immediately delivered by the Buyer to the
Collateral Agent in the amount and form received, and (z) shall be apportioned,
paid over or delivered among the holders of the Company Notes in accordance with
clause (xi) of this Agreement.

 

(ix)         Except as provided by law, the security interests in the Collateral
shall be for the ratable benefit of the holders of the Company Notes, shall rank
equally in priority, none being senior or subordinate to any other.  The Buyer
shall not contest the validity, perfection, priority or enforceability of the
lien of any other holder of the Company Notes in the Collateral.  The Buyer, by
its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral under this Agreement, the
Security Document, pursuant to applicable law, or otherwise, it being understood
and agreed by the Buyer that all rights and remedies under this Agreement, the
Security Document, pursuant to applicable law, or otherwise, may be exercised
solely by the Collateral Agent for the benefit of the Buyer in accordance with
the provisions of this Agreement and the Security Document.

 

 -7- 

 

 

(x)          Upon any payment or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or total or partial liquidation or reorganization
of the Company, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings (each such payment, distribution and/or amount
is hereafter referred to as a “Collateral Proceeds Amount”), shall be disbursed
in accordance with clause (xi) below.

 

(xi)         Any and all Collateral Proceeds Amount and any other amounts or
proceeds of Collateral received by the Buyer shall be held in trust for the
benefit of all of the holders of the Company Notes, shall be immediately
delivered by the Buyer to the Collateral Agent in the amount and form received,
and, subject to the rights to any of the Collateral Proceeds Amount or such
other amounts or proceeds of Collateral of the holders of the other security
interests in the Collateral referred to in clause (x) above, shall be
apportioned, paid over or delivered as follows: first, to the Collateral Agent
for the payment or reimbursement of any expenses and fees of, or any other
amount payable to, the Collateral Agent hereunder or under the Security
Document, and next, among the holders of the Company Notes on a pro rata basis
to each in accordance with the Company’s outstanding obligations to each of the
holders of the Company Notes.

 

(e)          Ranking.

 

(i)          All payments due under the Notes shall rank pari passu with the
Other Notes.

 

(f)          Participation in Future Financing.

 

(i)          From the date hereof until the date that is the 12 month
anniversary of the Closing Date, upon any issuance by the Company of (i) Common
Stock for cash consideration, (ii) any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock (“Common
Stock Equivalents”) for cash consideration, (iii) debt securities or (iv) a
combination of units thereof (a “Subsequent Financing”), the Buyer and/or its
affiliated designees shall have the right to participate in such Subsequent
Financing up to an amount equal to the amount required for the Buyer to maintain
its pro rata ownership of Company as if the Notes had been fully converted into
Common Shares (the “Participation Maximum”) on the same terms, conditions and
price provided for in the Subsequent Financing; provided that from the date
hereof until the date that is 90 days after the Closing Date, the Buyer and/or
its affiliated designees shall have the right to participate (x) in full of the
first $1,000,000 of such Subsequent Financing (it is understood and agreed that
the Buyer’s right to participate in a Subsequent Financing is in addition to the
Buyer’s right to purchase Additional Note pursuant to Section 1(a) hereof) and
(y) up to the Participation Maximum of any such Subsequent Financing in excess
of $1,000,000; provided further that the Buyer and/or its affiliated designees
shall not have the right to participate pursuant to this Section 4(f) to the
extent that after giving effect to such participation, such Buyer (together with
such Buyer’s affiliates, and any persons acting as a group together with such
Buyer or its affiliates) would beneficially own in excess of 9.99% of the Common
Stock outstanding immediately after giving effect to the Subsequent Financing.
For purposes of the foregoing proviso, beneficial ownership shall be calculated
in accordance with Section 13(d) of the 1934 Act.

 

(ii)         Between the time period of 4:00 pm (New York City time) and 6:00 pm
(New York City time) at least three (3) Trading Days (as defined in the Note)
immediately prior to the Trading Day of the expected announcement of the
Subsequent Financing (or, if the Trading Day of the expected announcement of the
Subsequent Financing is the first Trading Day following a holiday or a weekend
(including a holiday weekend), between the time period of 4:00 pm (New York City
time) on the first Trading Day immediately prior to such holiday or weekend and
2:00 pm (New York City time) on the third day immediately prior to the Trading
Day of the expected announcement of the Subsequent Financing), the Company shall
deliver to the Buyer a written notice of the Company’s intention to effect a
Subsequent Financing (a “Subsequent Financing Notice”), which notice shall
describe in reasonable detail the proposed terms of such Subsequent Financing,
the amount of proceeds intended to be raised thereunder and the Person or
Persons through or with whom such Subsequent Financing is proposed to be
effected and shall include a term sheet, and if available the transaction
documents relating thereto as an attachment, provided that, if such transaction
documents are not available at the time of the Subsequent Financing Notice, such
transaction document shall be delivered as promptly as possible, but in any
event by 10:00 pm (New York City time) on the date prior to the expected
announcement of the Subsequent Financing.

 

 -8- 

 

 

(iii)        If the Buyer desires to participate in such Subsequent Financing,
it must provide written notice to the Company by 6:30 am (New York City time) on
the Trading Day following the date on which the Subsequent Financing Notice is
delivered to the Buyer (the “Notice Termination Time”) that such Buyer is
willing to participate in the Subsequent Financing, the amount of such Buyer’s
participation, and representing and warranting that such Buyer has such funds
ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice.  If the Company receives no such notice from the
Buyer as of such Notice Termination Time, such Buyer shall be deemed to have
notified the Company that it does not elect to participate in such Subsequent
Financing.

 

(iv)        The Company must provide the Buyer with a new Subsequent Financing
Notice, and the Buyer will again have the right of participation set forth above
in this Section 4(f), in connection with a Subsequent Financing if the
definitive agreement related to the initial Subsequent Financing Notice is not
entered into for any reason substantially on the terms set forth in such
Subsequent Financing Notice by 5:30 pm (New York City time) on the second (2nd)
Trading Day following date of delivery of the initial Subsequent Financing
Notice.

 

(v)         Notwithstanding anything to the contrary in this Section 4(f) and
unless otherwise agreed to by the Buyer, the Company shall either confirm in
writing to such Buyer that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Buyer will not be in possession of any material, non-public
information, by 5:30 pm (New York City time) on the third (3rd) Trading Day
following date of delivery of the Subsequent Financing Notice.  If by 5:30 pm
(New York City time) on such third (3rd) Trading Day, no public disclosure
regarding a transaction with respect to the Subsequent Financing has been made,
and no notice regarding the abandonment of such transaction has been received by
such Buyer, such transaction shall be deemed to have been abandoned and such
Buyer shall not be deemed to be in possession of any material, non-public
information with respect to the Company or any of its Subsidiaries.

 

(g)          After-Acquired Subsidiary.  The Company will, upon the acquisition
or creation of any Subsidiary after the date hereof (each subsidiary, an
“After-Acquired Subsidiary”), cause such After-Acquired Subsidiary (i) to
execute a guaranty guaranteeing the principal and interest of the Notes with the
Collateral Agent for the ratable benefit of the holders of the Company Notes and
(ii) to grant to the Collateral Agent, for the ratable benefit of the holders of
the Company Notes, a security interest in all of such After-Acquired
Subsidiary’s tangible and intangible assets.  

 

(h)          Subsidiary Collateral Sales.  In the event the Company sells any
assets (other than asset sales in the ordinary course) of any Subsidiary after
the date hereof or causes such Subsidiary to sell any assets (other than asset
sales in the ordinary course), the Company will first offer the net proceeds of
such asset sale to repay the Company Notes on a pro rata basis to each holder of
the Company Notes in accordance with the Company’s outstanding obligations to
each of the holders of the Company Notes.  The Company shall provide 10 days
prior written notice of such asset sale (the “Asset Sale Notice”) to the holders
of the Company Notes.  If the Buyer exercises its right to receive the net
proceeds of such asset sale on a pro rata basis, such Buyer must provide notice
in writing to the Company on or before the fifth Trading Day following the date
on which the Asset Sale Notice was delivered to the Buyer;  provided that if the
Company receives no such notice in writing from the Buyer, such Buyer shall be
deemed to have notified that Company that it does not elect such right to
receive the net proceeds of such asset sale on a pro rata basis.

 

(i)          Loans to Subsidiaries.  After the date hereof, the Company shall
not, directly or indirectly, lend to or invest in any Subsidiary of the Company
without causing such Subsidiary (i) to execute a guaranty in the amount of such
funds received from the Company guaranteeing the principal and interest of the
Notes with the Collateral Agent for the ratable benefit of the holders of the
Company Notes and (ii) to grant to the Collateral Agent, for the ratable benefit
of the holders of the Company Notes, a security interest in the amount of such
funds received from the Company in all of such Subsidiary’s tangible and
intangible assets.

 

 -9- 

 

 

(j)          Most Favored Nation. Notwithstanding Section 2(k) above, the
Company hereby represents and warrants as of the date hereof and covenants and
agrees from and after the date hereof that none of the terms offered to any
holder of Company Notes (“Other Holders”) under any Transaction Document (or any
amendment, modification, waiver, release or side agreements thereof, including
but not limited to conversion price, pre-emptive rights or redemption rights)
(each an “Alternate Agreement”), is or will be more favorable to such Other
Holder than those of the Buyer.  If, and whenever on or after the date hereof,
the Company enters into an Alternative Agreement, then (i) the Company shall
provide written notice thereof to the Buyer promptly following the occurrence
thereof and (ii) the terms and conditions of the Transaction Documents shall be,
without any further action by the Buyer or the Company, automatically amended
and modified in a reasonably economical and legally equivalent manner such that
the Buyer shall receive the benefit of the more favorable terms and/or
conditions (as the case may be) set forth in such Alternative Agreement,
provided that upon written notice to the Company at any time the Buyer may elect
not to accept the benefit of any such amended or modified term or condition, in
which event the term or condition contained in the applicable Transaction
Document shall apply to the Buyer as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to the Buyer.  The provisions of this paragraph shall apply
similarly and equally to each Alternative Agreement and shall not be waivable
hereunder absent the prior written consent of the Buyer.

 

5.            REGISTER; TRANSFER AGENT INSTRUCTIONS. 

 

(a)          Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes in which the
Company shall record the name and address of the Person in whose name the Notes
have been issued (including the name and address of each transferee), the
aggregate number of Notes held by such Person, and any tax related information
required to be maintained.  The Company shall keep the register open and
available at all times during business hours for inspection of the Buyer or its
legal representatives.

 

(b)          Transfer Agent Instructions.  If the Buyer effects a sale,
assignment or transfer of the Conversion Shares, the Company shall permit the
transfer, in compliance with applicable securities laws, and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Buyer to effect such sale, transfer or assignment.  In the
event that such sale, assignment or transfer involves Conversion Shares sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144, the transfer agent shall issue such shares to such
Buyer, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 2(f).  Any fees (with respect to the transfer
agent, counsel to the Company or otherwise) associated with the issuance of such
opinion or the removal of any legends on any of the Securities as referred to in
Section 2(f) shall be borne by the Company.

 

6.            CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. 

 

The obligation of the Company hereunder to issue and sell the Notes to the Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Buyer with prior written notice thereof:

 

(i)          Such Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.

 

(ii)         Such Buyer shall have delivered to the Company the Purchase Price
for the Notes being purchased by such Buyer at the Closing by check or wire
transfer of immediately available funds.

 

(iii)        The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date hereof and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

7.            CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE. 

 

The obligation of the Buyer hereunder to purchase the Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

 -10- 

 

 

(i)          The Company shall have executed and delivered to such Buyer (A)
each of the Transaction Documents and (B) the Notes (in such principal amounts
as such Buyer shall request) being purchased by such Buyer at the Closing
pursuant to this Agreement.

 

(ii)         The Company shall have delivered to such Buyer a copy of the
Transfer Agent Instructions, substantially in the form attached hereto as
Exhibit D, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

 

(iii)        The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

(iv)        The Common Stock (I) shall be designated for quotation or listed on
the Principal Market and (II) shall not have been suspended, as of the Closing
Date, by the SEC or the Principal Market from trading on the Principal Market
nor shall suspension by the SEC or the Principal Market have been threatened, as
of the Closing Date.

 

(v)         The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.

 

8.            TERMINATION.  In the event that the Closing shall not have
occurred with respect to the Buyer on or before ten (10) Business Days from the
date hereof due to the Company’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement at the close of business on such
date without liability of any party to any other party. 

 

9.            MISCELLANEOUS. 

 

(a)          Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)          Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

 -11- 

 

 

(c)          Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)          Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)          Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyer, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  In no event shall any
amendment, modification or waiver be made to this Agreement which would
adversely affect the economic terms of the holders of the Company Notes,
including but not limited to any change in the Conversion Price, Maturity Date,
Collateral, interest rate or schedule of payment, redemptions or conversion, or
any sale or change in the holders priority in the Collateral subject to a
security interest, without the prior written consent of each holder of the
Company Notes.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Required Holders (as defined
in the Note), and any amendment to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on the Buyer and holders of
Securities, as applicable.  No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is
sought.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents or holders of Notes.  The Company has not, directly or
indirectly, made any agreements with the Buyer relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.  Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, the Buyer has not
made any commitment or promise or has no other obligation to provide any
financing to the Company or otherwise.

 

(f)          Expenses. Whether or not the transaction contemplated in this
Agreement is consummated or this Agreement is terminated, the Company agrees to
pay or cause to be paid the reasonable and documented out-of-pocket legal fees
and expenses of counsel for the Buyer in an aggregate amount not to exceed
$25,000.

 

(g)          Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 

  If to the Company:           Applied DNA Sciences, Inc.     50 Health Sciences
Drive     Stony Brook, New York 11790     Telephone: (631) 240-8800    
Attention: Chief Financial Officer           With copies to:           Pepper
Hamilton LLP     620 Eighth Street, Floor 37     New York, NY 10018    
Telephone: 212-808-2724     Attention: Merrill Kraines, Esq.

 

 -12- 

 

 

  If to the Transfer Agent:           American Stock Transfer and Trust Company
    6201 15th Ave.     Brooklyn, New York 11219     Telephone: (718) 921-8210  
  Facsimile: (718) 921-8355     Attention: Vito Cirone         If to the
Collateral Agent:     Delaware Trust Company     251 Little Falls Drive    
Wilmington, DE 19808     Telephone: (866) 403-5272     Facsimile: (302) 636-5454
    Attention: Benjamin Hancock

 

If to the Buyer, to its address and facsimile number set forth on the Schedule
of Buyers, with copies to such Buyer’s representatives as set forth on the
Schedule of Buyers, or to such other address and/or facsimile number and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(h)          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes).  A Buyer may assign some or
all of its rights hereunder without the consent of, but upon prompt written
notice to, the Company, in which event such assignee shall be deemed to be a
Buyer hereunder with respect to such assigned rights.

 

(i)          No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(j)          Reliance by the Collateral Agent.  The parties agree and
acknowledge that the Collateral Agent may rely on the representations,
warranties, agreements and covenants of the Company contained in this Agreement
and may rely on the representations and warranties to the Buyer set forth in
this Agreement as if such representations, warranties, agreements and covenants,
as applicable, were made directly to the Collateral Agent.  In addition, no
representation, warranty or covenant, express or implied, is or will be made by
the Collateral Agent with respect to the Company or the transactions
contemplated by this Agreement; and no responsibility of any kind exists with
the Collateral Agent with respect to the completeness or accuracy of, or any
other matter concerning, any other information made or provided by the Company
or its representatives to the Buyer (as to diligence matters or otherwise) or
with respect to any statements made regarding any such information by the
Company, its representatives or the Collateral Agent to the Buyer.

 

(k)          Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyer contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing for a period of one (1) year from the date
hereof.  The Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

 -13- 

 

 

(l)          Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(m)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(n)          Remedies.  The Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyer.  The Company
therefore agrees that the Buyer shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

 

(o)          Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

(p)          Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforces or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

[Signature Page Follows]

 

 -14- 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:           APPLIED DNA SCIENCES, INC.           By: /s/ James A.
Hayward       Name: James A. Hayward       Title: Chief Executive Officer  

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

 

BUYER:

 

    DILLION HILL CAPITAL, LLC             By: /s/ Bruce Grossman       Name:
Bruce Grossman       Title: Chief Executive Officer  

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

SCHEDULE OF BUYERS

 



(1)   (2)   (3)   (4)   (5) Buyer  

Address and

Facsimile Number

 

Aggregate

Principal

Amount of

Notes

 

Purchase

Price

  Legal Representative’s Address and
Facsimile Number

Dillon Hill Capital, LLC 

 

 

200 Business Park Drive 

Suite 306

Armonk, NY 10504

(914) 219-5721

  $1,500,000   $1,500,000  

Robert Charron

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY  10105

(212) 401-4741



 

 

 

 

EXHIBITS

 

    Exhibit A Form of Notes Exhibit B Registration Rights Agreement Exhibit C
Form of Security Agreement of the Company Exhibit D Transfer Agent Instructions

 

 

 

 

Exhibit A

 

Form of Notes

 

 Exhibit A-1 

 

 

Exhibit B

 

Registration Rights Agreement

 

 Exhibit B-1 

 

 

Exhibit C

 

Form of Security Agreement of the Company

 

 Exhibit C-1 

 

 

Exhibit D

 

TRANSFER AGENT INSTRUCTIONS
APPLIED DNA SCIENCES, INC.

 

July [•], 2019

 

American Stock Transfer and Trust Company, LLC
Operations Center
6201 15th Avenue, Third Floor
Brooklyn, NY 11219
Attention: [●]

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
July 16, 2019 (the “Agreement”), by and among Applied DNA Sciences, Inc., a
Delaware corporation (the “Company”), and the investors listed on the Schedule
of Buyers attached thereto (collectively, the “Buyers”), pursuant to which the
Company is issuing to the Buyers secured convertible notes of the Company (the
“Notes”), which will be convertible into shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”).  The shares of Common Stock to
be converted thereunder are referred to herein as the “Conversion Shares.”

 

This letter shall serve as our authorization and direction to you (provided that
you are the transfer agent of the Company at such time) to issue the Conversion
Shares to or upon the order of a Buyer from time to time upon delivery to you of
a properly completed and duly executed Conversion Notice, in the form attached
hereto as Exhibit I, which has been acknowledged by the Company as indicated by
the signature of a duly authorized officer of the Company thereon.

 

Specifically, upon receipt by the Company of a copy of a Conversion Notice, the
Company shall as soon as practicable, but in no event later than two (2)
Business Days (as defined below) after receipt of such Conversion Notice,
deliver a Conversion Notice, which shall constitute an irrevocable instruction
to you to process such Conversion Notice in accordance with the terms of these
instructions.  Upon your receipt of a copy of the executed Conversion Notice,
you shall use your best efforts to, (A) provided you are participating in the
DTC Fast Automated Securities Transfer Program, credit the aggregate number of
shares of Common Stock to which Buyer shall be entitled to Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) issue and deliver (via reputable overnight courier) to Buyer, a
certificate representing such Securities that is free from all restrictive and
other legends, registered in the name of Buyer or its designee (the date by
which such credit is so required to be made to the balance account of Buyer’s or
Buyer’s nominee with DTC or such certificate is required to be delivered to
Buyer pursuant to the foregoing is referred to herein as the “Required Delivery
Date”).

 

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the outside legal counsel of the Company that either
(i) a registration statement covering resales of the Conversion Shares has been
declared effective by the Securities and Exchange Commission (the “SEC”) under
the Securities Act of 1933, as amended (the “1933 Act”), or (ii) that sales of
the Conversion Shares may be made in conformity with Rule 144 under the 1933
Act, and (b) if applicable, a copy of such registration statement, then, as soon
as practicable after your receipt of a notice of transfer or Conversion Notice,
you shall issue the certificates representing the Conversion Shares and such
certificates shall not bear any legend restricting transfer of the Conversion
Shares thereby and should not be subject to any stop-transfer restriction;
provided, however, that if such Conversion Shares are not registered for resale
under the 1933 Act or able to be sold under Rule 144, then the certificates for
such Conversion Shares shall bear the following legend:

 

 Exhibit D-1 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Conversion Shares has been
declared effective by the SEC under the 1933 Act is attached hereto as
Exhibit II.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact me at (631) 240-8800.

 

  Very truly yours,             APPLIED DNA SCIENCES, INC.             By:      
  Name: Beth Jantzen       Title: Chief Financial Officer  

 

 Exhibit D-2 

 

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this [•] day of July, 2019

AMERICAN STOCK TRANSFER AND TRUST COMPANY, LLC

 

By:       Name:       Title:        

Enclosures

 

 Exhibit D-3 

 

 

EXHIBIT I

 

APPLIED DNA SCIENCES, INC.
CONVERSION NOTICE

 

Reference is made to the Secured Convertible Note (the “Note”) issued to the
undersigned by Applied DNA Sciences, Inc. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
Conversion Shares (as defined in the Note) of the Company, as of the date
specified below.

 

  Date of Conversion:  

 

  Aggregate Conversion Amount to be converted:  

 

Please confirm the following information:

 

  Conversion Price:  

 

  Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Conversion Amount of the Note is
being converted in the following name and to the following address:

 



  Issue to:                          

 

  Facsimile Number:  



 

  Authorization:  

 

  By:           Title:  

 

  Dated:  

 

  Account Number:     (if electronic book entry transfer)

 

  Transaction Code Number:     (if electronic book entry transfer)

 

 Exhibit I-1 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust Company, LLC to issue the above indicated
number of shares of Common Stock in accordance with the Transfer Agent
Instructions dated July [•], 2019 from the Company and acknowledged and agreed
to by American Stock Transfer and Trust Company, LLC.

 

  APPLIED DNA SCIENCES, INC             By:         Name:       Title:  

 

 

 

 

EXHIBIT II

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

American Stock Transfer and Trust Company, LLC
Operations Center
6201 15th Avenue, Third Floor
Brooklyn, NY 11219

Telephone: (718) 921-8210

Attention: [●]

 

Re: Applied DNA Sciences, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Applied DNA Sciences, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of July 16, 2019 (the “Securities
Purchase Agreement”), entered into by and among the Company and the buyers named
therein (collectively, the “Holders”) pursuant to which the Company issued to
the Holders secured convertible notes (the “Notes”) which are convertible into
the Company’s common stock, $0.001 par value per share (the “Common Stock”).
Pursuant to the Securities Purchase Agreement, the Company also has entered into
a Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issuable
upon conversion of the Notes under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, on _______, 201_, the Company filed a Registration Statement
on Form S-1 (File No. 333-_____________) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling shareholder thereunder.

 

In connection with the foregoing, we advise you that the SEC has entered an
order declaring the Registration Statement effective under the 1933 Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, based upon our review of the list of current stop orders available on
the SEC’s website, that any stop order suspending its effectiveness has been
issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Registrable Securities are available for resale
under the 1933 Act pursuant to the Registration Statement.

 

 Exhibit II-1 

 

 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated July
[•], 2019, provided at the time of such reissuance, the Company has not
otherwise notified you that the Registration Statement is unavailable for the
resale of the Registrable Securities.

 

  Very truly yours,             [ISSUER’S COUNSEL]             By:     cc: [LIST
NAMES OF BUYERS]      

 

 Exhibit II-2 

 